Cole, J.
The evidence in this case is quite voluminous, and embodies a very extended correspondence between the parties. We have given to it all a careful reading and re-reading and, without any doubt on the mind of any member of the court, are united in the conclusions, that the defendant never was the agent of the plaintiffs or either of them for the sale of the land, but only for paying taxes; that there is nothing in the evidence to show that he made any misrepresentation whatever as to the location, quality, or market value of the land; that the plaintiffs negotiated with the defendant for the sale of the land, inviting propositions from him and using efforts to increase his offers the same as they did with other persons ; that they finally sold to the defendant because he offered and gave more than the other persons negotiating for it would give, and that the defendant’s suggestion as to a private instead of a public sale by the guardian was never adopted until plaintiffs had decided to accept the defendant’s offer. There being no agency for the sale and no fraud shown, there is, of course, no case made for the application of the rules of law, which the appellee’s counsel state with correctness.
Reversed.